Exhibit 10.13

 

Dated:  June 5, 2006

 

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

No. CCP-2

$3,000,000

 

ISONICS CORPORATION

 

Secured Convertible Debenture

 

 

Due May 30, 2009

 

This Secured Convertible Debenture (the “Debenture”) is issued by ISONICS
CORPORATION, a California corporation (the “Obligor”), to CORNELL CAPITAL
PARTNERS, LP (the “Holder”), pursuant to that certain Securities Purchase
Agreement (the “Securities Purchase Agreement”) of even date herewith.

 

FOR VALUE RECEIVED, the Obligor hereby promises to pay to the Holder or its
successors and assigns the principal sum of Three Million Dollars ($3,000,000)
together with accrued but unpaid interest on or before May 30, 2009 (the
“Maturity Date”) in accordance with the following terms:

 

Interest.  Interest shall accrue on the outstanding principal balance hereof at
an annual rate equal to six percent (6%).  Interest shall be calculated on the
basis of a 360-day year and the actual number of days elapsed, to the extent
permitted by applicable law.  Interest hereunder will be paid to the Holder or
its assignee (as defined in Section 5) in whose name this Debenture is
registered on the records of the Obligor regarding registration and transfers of
Debentures (the “Debenture Register”).

 

Interest Payments.  The Obligor at its option shall make payment of all
outstanding and accrued interest at the Maturity Date (“Scheduled Payment”) in
shares of the Company’s Common Stock or cash.  If such Schedule Payment is made
in Common Stock, such number of shares of the Company’s Common Stock due as
payment shall be calculated based on the amount of interest due divided by
eighty eight percent (88%) of the average VWAP of the Company’s Common Stock for
the five (5) Trading Days immediately preceding the date the Maturity Date.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, this Debenture shall become due and immediately
payable, including all accrued but unpaid interest, upon an Event of Default (as
defined in Section 2 hereof).

 

Right of Redemption.  The Obligor at its option shall have the right, with ten
(10) Trading Days advance written notice (the “Redemption Notice”), to redeem a
portion or all amounts outstanding under this Debenture prior to the Maturity
Date provided that the Closing Bid Price of the of the Obligor’s Common Stock,
as reported by Bloomberg, LP, is less than Two Dollars and Fifty Cents ($2.50)
at the time of the Redemption Notice.  The Obligor shall pay an amount equal to
the principal amount being redeemed plus a redemption premium (“Redemption
Premium”) equal to twenty percent (20%) of the principal amount being redeemed,
and accrued interest, (collectively referred to as the “Redemption Amount”). 
The Obligor shall deliver to the Holder the Redemption Amount on the tenth
(10th) Trading Day after the Redemption Notice.

 

Notwithstanding the foregoing in the event that the Obligor has elected to
redeem a portion of the outstanding principal amount and accrued interest under
this Debenture the Holder shall be permitted to convert all or any portion of
this Debenture during such ten (10) business day advance written notice period.

 

Security Agreements.  This Debenture is secured by Security Agreements of even
date herewith between the Obligor and the Holder as well as Isonics
Vancouver, Inc., Isonics Homeland Security and Defense Corporation, and
Protection Plus Security Corporation , all of which are wholly owned
subsidiaries of the Obligor, and the Holders (all such security agreements shall
be referred to as the “Security Agreement”).

 

Consent of Holder to Sell Capital Stock or Grant Security Interests.  So long as
any of the principal amount on this Debenture remains unpaid and unconverted and
except for Excluded Securities, the Obligor shall not, without the prior consent
of the Holder, (i) issue or sell any shares of Common Stock without
consideration or for consideration per share less than the VWAP of the Common
Stock on the Trading Day immediately prior to its issuance, (ii) issue or sell
any warrant, option, right, contract, call, or other security or instrument
granting the holder thereof the right to acquire Common Stock without
consideration or for consideration per share less than the Closing Bid Price of
the Common Stock on the date of issuance , (iii) issue or sell any shares of
preferred stock without consideration or for consideration per share less than
the VWAP of the Common Stock on the Trading Day immediately prior to its
issuance (iv) enter into any security instrument granting the holder a security
interest in any of the assets of the Obligor, other than security interests in
connection with capital lease financing, in cases where the security interest is
in the nature of a purchase money security interest, or for funds used for
acquisitions by the Obligor or any subsidiary of a business that has positive
earnings before interest, taxes, depreciation, and amortization expenses or to
refinance of the purchase money security interest in such event the Holder shall
take a second security position, provided however in the event that a security
interest is not given in connection with acquisitions by the Obligor or any
subsidiary of a business that has positive earnings before interest, taxes,
depreciation, and amortization expenses it is understood that the Holder shall
be given a first security interest or (v) file any registration statements on
Form S-8.

 

2

--------------------------------------------------------------------------------


 

Rights of First Refusal.  For a period of one (1) year from the date hereof, so
long as any portion of this Debenture is outstanding (including principal or
accrued interest), if the Obligor intends to raise additional capital by the
issuance or sale of capital stock of the Obligor, including without limitation
shares of any class of Common Stock, any class of preferred stock, options,
warrants or any other securities convertible or exercisable into shares of
Common Stock (whether the offering is conducted by the Obligor, underwriter,
placement agent or any third party) the Obligor shall be obligated to offer to
the Holder a percentage of such issuance or sale of capital stock, by providing
in writing the principal amount of capital it intends to raise and outline of
the material terms of such capital raise, prior to the offering such issuance or
sale of capital stock to any third parties including, but not limited to,
current or former officers or directors, current or former shareholders and/or
investors of the obligor, underwriters, brokers, agents or other third parties. 
For the purposes of this paragraph, the percentage shall be calculated by
multiplying fifty percent (50%) by a fraction, the numerator of which is the
principal amount of this Debenture, and the denominator of which is $16,000,000.

 

After one (1) year from the date hereof, so long as any portion of this
Debenture is outstanding (including principal or accrued interest), if the
Obligor intends to raise additional capital by the issuance or sale of capital
stock of the Obligor, including without limitation shares of any class of Common
Stock, any class of preferred stock, options, warrants or any other securities
convertible or exercisable into shares of Common Stock (whether the offering is
conducted by the Obligor, underwriter, placement agent or any third party) the
Obligor shall be obligated to offer to the Holder a percentage of such issuance
or sale of capital stock, by providing in writing the principal amount of
capital it intends to raise and outline of the material terms of such capital
raise, prior to the offering such issuance or sale of capital stock to any third
parties including, but not limited to, current or former officers or directors,
current or former shareholders and/or investors of the obligor, underwriters,
brokers, agents or other third parties.  For the purposes of this paragraph, the
percentage shall be calculated by multiplying twenty five percent (25%) by a
fraction, the numerator of which is the principal amount of this Debenture, and
the denominator of which is $16,000,000.

 

The Holder shall have five (5) Trading Days from receipt of such notice of the
sale or issuance of capital stock to accept or reject all or a portion of such
capital raising offer.  If the Holder does not accept and complete its
participation in the financing to the full extent to which the Holder is
entitled under this section, the right of first refusal shall terminate upon the
completion of the financing.

 

This Debenture is subject to the following additional provisions:

 

Section 1.                                          This Debenture is
exchangeable for an equal aggregate principal amount of Debentures of different
authorized denominations, as requested by the Holder surrendering the same. No
service charge will be made for such registration of transfer or exchange.

 

Section 2.                                          Events of Default.

 

(a)                                  An “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason and whether
it shall be voluntary or involuntary or effected by operation of law or pursuant
to any judgment, decree or order of any court, or any order, rule or

 

3

--------------------------------------------------------------------------------


 

regulation of any administrative or governmental body).  An Event of Default
shall only be deemed to exist after any applicable cure or grace period has
expired:

 

(i)                                     Any default in the payment of the
principal of, interest on or other charges in respect of this Debenture, free of
any claim of subordination, as and when the same shall become due and payable
(whether on the Scheduled Payment due date, a Conversion Date or the Maturity
Date or by acceleration or otherwise);

 

(ii)                                  The Obligor shall fail to observe or
perform any other covenant, agreement or warranty contained in, or otherwise
commit any breach or default of any provision of this Debenture (except as may
be covered by Section 2(a)(i) hereof) or any Transaction Document (as defined in
Section 5) which is not cured with in the time prescribed after notice from the
Holder and an opportunity of not less than ten (10) Trading Days to cure such
breach;

 

(iii)                               The Obligor or any subsidiary of the Obligor
shall commence, or there shall be commenced against the Obligor or any
subsidiary of the Obligor under any applicable bankruptcy or insolvency laws as
now or hereafter in effect or any successor thereto, or the Obligor or any
subsidiary of the Obligor commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Obligor or any subsidiary of the Obligor or
there is commenced against the Obligor or any subsidiary of the Obligor any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Obligor or any subsidiary of the Obligor is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Obligor or any
subsidiary of the Obligor suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues uncontested, undischarged or unstayed for a period of
sixty one (61) days; or the Obligor or any subsidiary of the Obligor makes a
general assignment for the benefit of creditors; or the Obligor or any
subsidiary of the Obligor shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Obligor or any subsidiary of the Obligor shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Obligor or any subsidiary of the Obligor shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Obligor
or any subsidiary of the Obligor for the purpose of effecting any of the
foregoing;

 

(iv)                              The Obligor or any subsidiary of the Obligor
shall default in any of its obligations under any other debenture or any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Obligor or any
subsidiary of the Obligor in an amount exceeding $500,000, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable;

 

(v)                                 The Common Stock shall cease to be quoted
for trading or listing for trading on either the OTC Bulletin Board (“OTCBB”),
Nasdaq Capital Market, New York Stock

 

4

--------------------------------------------------------------------------------


 

Exchange, American Stock Exchange or the Nasdaq National Market (each, a
“Subsequent Market”) and shall not again be quoted or listed for trading thereon
within five (5) Trading Days of such delisting;

 

(vi)                              The Obligor or any subsidiary of the Obligor
shall be a party to any Change of Control Transaction (as defined in Section 5)
without the consent of holders of at least a majority in principal amount of the
6% Convertible Debentures then outstanding;

 

(vii)                           The Obligor shall fail to comply with its
obligations in the Underlying Shares Registration Statement (as defined in
Section 5) in any material respect, after any notice and grace period or
opportunity to cure as provided by such Underlying Shares Registration
Statement;

 

(viii)                        The Obligor or the Obligor’s transfer agent, as
the case maybe, shall fail for any reason to deliver Common Stock certificates
to a Holder, as contemplated under the Irrevocable Transfer Agent Instructions
dated the date hereof, prior to the third (3rd) or sixth (6th)  Trading Day, as
the case my be under the Irrevocable Transfer Agent Instructions, after a
Conversion Date or the Obligor shall provide notice to the Holder, including by
way of public announcement, at any time, of its intention not to comply with
requests for conversions of this Debenture in accordance with the terms hereof
and;

 

(x)                                   The Obligor shall fail for any reason to
deliver the payment in cash pursuant to a Buy-In (as defined herein) within
three (3) days after notice is claimed delivered hereunder;

 

(xi)                                The Obligor shall fail for any reason to
deliver the payment in cash pursuant to Section 3 (c)(i) within three (3) days
after notice is claimed delivered hereunder.

 

(b)                                 During the time that any portion of this
Debenture is outstanding, if any Event of Default has occurred, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder’s election, immediately due and payable in cash, provided however, the
Holder may request (but shall have no obligation to request) payment of such
amounts in Common Stock of the Obligor.    In addition to any other remedies,
the Holder shall have the right (but not the obligation) to convert this
Debenture at any time after (x) an Event of Default or (y) the Maturity Date at
the Conversion Price then in-effect.  The Holder need not provide and the
Obligor hereby waives any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.  Upon an Event of Default, notwithstanding any other
provision of this Debenture or any Transaction Document, the Holder shall have
no obligation to comply with or adhere to any limitations, if any, on the
conversion of this Debenture or the sale of the Underlying Shares except those
restrictions imposed by federal or applicable state securities laws.

 

5

--------------------------------------------------------------------------------


 

Section 3.                                          Conversion.

 

(a)                                  Conversion at Option of Holder.

 

(i)                                     (a) Provided the Obligor has sufficient
authorized shares, in which case the Obligor shall be obligated to increase its
authorized shares pursuant to Section 4 (e) of the Securities Purchase
Agreement, and provided that the Obligor has obtained shareholder approval as
contemplated in Section 4(l) of the Securities Purchase Agreement, this
Debenture shall be convertible into shares of Common Stock at the option of the
Holder, in whole or in part at any time and from time to time, after the
Original Issue Date (as defined in Section 5) (subject to the limitations on
conversion set forth in Section 3(b) hereof) provided however the Holder shall
not be entitled to sell such shares, until the later to occur of i) the date the
Underlying Shares Registration Statement is declared effective or ii) (subject
to compliance with federal and applicable state securities laws) one hundred
twenty (120) calendar days from the date hereof (collectively referred to as the
“Waiting Period”), unless waived by the Obligor. Notwithstanding the foregoing
in the event that the Underlying Shares Registration Statement is not declared
effective within one (1) year from the date hereof the Holder shall be entitled
to sell shares of the Obligor’s Common Stock issuable hereunder pursuant to
Rule 144 as applicable. The number of shares of Common Stock issuable upon a
conversion hereunder equals the quotient obtained by dividing (x) the
outstanding amount of this Debenture to be converted by (y) the Conversion Price
(as defined in Section 3(c)(i)).  The Obligor shall deliver Common Stock
certificates to the Holder prior to the Fifth (5th) Trading Day after a
Conversion Date.

 

(B)                           PROVIDED THAT THERE IS AN EFFECTIVE UNDERLYING
SHARES REGISTRATION STATEMENT THE OBLIGOR AT ITS OPTION SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME, IF THE VWAP OF THE OBLIGOR’S COMMON STOCK AS
QUOTED BY BLOOMBERG, LP IS EQUAL TO OR GREATER THAN TWO DOLLARS AND FIFTY CENTS
($2.50) (THE “FORCED CONVERSION PRICE”) FOR TWENTY (20) CONSECUTIVE TRADING DAYS
(THE “FORCED CONVERSION PRICING PERIOD”), TO FORCE THE HOLDER TO CONVERT THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS DEBENTURE PLUS OUTSTANDING AND ACCRUED
INTEREST, SUBJECT TO THE LIMITATIONS IN SECTION 3(B)(I) HEREIN, AT THE FIXED
CONVERSION PRICE, IN WHOLE OR IN PART.  IN SUCH EVENT THE OBLIGOR SHALL PROVIDE
TO THE HOLDER WRITTEN NOTICE AT THE END OF BUSINESS, BUT NOT LATER THAN 5:30 PM
EST, ON THE LAST TRADING DAY OF THE FORCED CONVERSION PRICING PERIOD (THE
“FORCED CONVERSION NOTICE”).  THE HOLDER SHALL THAN ON THE NEXT TRADING DAY FROM
RECEIPT OF THE FORCED CONVERSION NOTICE, CONVERT THIS DEBENTURE, SUBJECT TO THE
LIMITATIONS IN SECTION 3(B)(I) HEREIN, IN WHOLE OR IN PART, AT THE FIXED
CONVERSION PRICE (“FORCED CONVERSION PERIOD”).  PROVIDED HOWEVER IN THE EVENT
THAT THE VWAP OF THE OBLIGOR’S COMMON STOCK, AS QUOTED BY BLOOMBERG, LP, DURING
THE FORCED CONVERSION PERIOD IS LOWER THAN THE FORCED CONVERSION PRICE THE
OBLIGOR SHALL NOT HAVE THE RIGHT TO FORCE THE HOLDER TO EXERCISE THIS DEBENTURE,
IN WHOLE OR IN PART.

 

(ii)                                  Notwithstanding anything to the contrary
contained herein, if after December 31, 2006, on any Conversion Date:  (1) the
number of shares of Common Stock at the time authorized, unissued and unreserved
for all purposes, or held as treasury stock, is insufficient to pay principal
and interest hereunder in shares of Common Stock; (2) the Common Stock is not
listed or quoted for trading on the OTCBB or on a Subsequent Market; (3) the
Obligor has failed to timely satisfy its conversion; or (4) the issuance of such
shares of Common Stock would result in a violation of Section 3(b), then, at the
option of the Holder, the Obligor, in lieu of delivering shares of Common Stock
pursuant to Section 3(a)(i), shall deliver, within five (5)  Trading Days of
each applicable Conversion Date, an amount in cash equal to the product of the
outstanding principal amount to be converted plus any interest due therein
divided by the

 

6

--------------------------------------------------------------------------------


 

Conversion Price, chosen by the Holder, and multiplied by the VWAP of the Common
Stock on the date of the conversion notice until the date that such cash payment
is made.

 

Further, if the Obligor shall not have delivered any cash due in respect of
conversion of this Debenture or as payment of interest thereon by the fifth
(5th) Trading Day after the Conversion Date, the Holder may, by notice to the
Obligor, require the Obligor to issue shares of Common Stock pursuant to
Section 3(c), except that for such purpose the Conversion Price applicable
thereto shall be the lesser of the Conversion Price on the Conversion Date and
the Conversion Price on the date of such Holder demand. Any such shares will be
subject to the provisions of this Section.

 

(iii)                               The Holder shall effect conversions by
delivering to the Obligor a completed notice in the form attached hereto as
Exhibit A (a “Conversion Notice”).  The date on which a Conversion Notice is
delivered is the “Conversion Date.” Unless the Holder is converting the entire
principal amount outstanding under this Debenture, the Holder is not required to
physically surrender this Debenture to the Obligor in order to effect
conversions.  Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture plus all accrued and unpaid
interest thereon in an amount equal to the applicable conversion. The Holder and
the Obligor shall maintain records showing the principal amount converted and
the date of such conversions. In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
error.

 

(b)                                 Certain Conversion Restrictions.

 

(i)                                     A Holder may not convert this Debenture
or receive shares of Common Stock as payment of interest hereunder to the extent
such conversion or receipt of such interest payment would result in the Holder,
together with any affiliate thereof, beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules promulgated
thereunder) in excess of 4.99% of the then issued and outstanding shares of
Common Stock, including shares issuable upon conversion of, and payment of
interest on, this Debenture held by such Holder after application of this
Section.  Since the Holder will not be obligated to report to the Obligor the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 4.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of this Debenture is
convertible shall be the responsibility and obligation of the Holder.  If the
Holder has delivered a Conversion Notice for a principal amount of this
Debenture that, without regard to any other shares that the Holder or its
affiliates may beneficially own, would result in the issuance in excess of the
permitted amount hereunder, the Obligor shall notify the Holder of this fact and
shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with the periods described in
Section 3(a)(i) and, at the option of the Holder, either retain any principal
amount tendered for conversion in excess of the permitted amount hereunder for
future conversions or return such excess principal amount to the Holder. The
provisions of this Section

 

7

--------------------------------------------------------------------------------


 

may be waived by a Holder (but only as to itself and not to any other Holder)
upon not less than 65 days prior notice to the Obligor. Other Holders shall be
unaffected by any such waiver.

 

(ii) Commencing at the end of the Waiting Period and for one hundred twenty
(120)  calendar days thereafter and subject to further limitations in
Section 3(a)(i), the Holder shall not convert any portion of the aggregate
outstanding principal amount and accrued interest due under all Debentures
issued under the Securities Purchase Agreement,  into shares of the Obligor’s
Common Stock in excess of Two Hundred Thousand Dollars ($200,000) at the Market
Conversion Price in any seven (7) calendar day period.  Notwithstanding the
forgoing, this conversion restriction shall not apply upon the occurrence of an
Event of Default or if waived in writing by the Obligor.  Thereafter, the Holder
shall not convert any portion of the aggregate outstanding principal amount and
accrued interest due under all Debentures issued under the Securities Purchase
Agreement, into shares of the Company’s Common Stock in excess of Four Hundred
Thousand Dollars ($400,000) at the Market Conversion Price in any seven
(7) calendar day period.

 

Notwithstanding the forgoing, the conversion restrictions in this
Section 3(b)(ii) shall not apply upon the occurrence of an Event of Default
(after notice and any applicable cure period),  if waived in writing by the
Company or if such shares being sold have been converted at the Fixed Conversion
Price (to the extent such sales are permitted under federal and applicable state
securities laws).

 

(iii)                           The number of shares of Common Stock issuable
upon conversion of the Debenture shall not be greater than 6,075,785 shares
(which when included with the 660,000 Buyer’s Shares (as defined in the
Securities Purchase Agreement) and the 2,000,000 Warrant Shares exercisable at
$1.25 is less than 20% of the total number of outstanding shares of Common Stock
as of the date of this Debenture), until the Obligor’s shareholders approve
(without the vote of any shares acquired in this transaction and related
transactions) the issuance of the Total Transaction Shares as outlined in
Section 4(l) of the Securities Purchase Agreement.

 

(c)                                  Conversion Price and Adjustments to
Conversion Price.

 

(i)                                     The conversion price in effect on any
Conversion Date shall be, at the sole option of the Holder, equal to either
(a) One Dollar and Twenty Five Cents ($1.25) (the “Fixed Conversion Price”) or
(b) eighty percent (80%) of the average of the two (2) lowest daily VWAPs of the
Common Stock during the five (5) Trading Days immediately preceding the
Conversion Date as quoted by Bloomberg, LP (the “Market Conversion Price”).  The
Fixed Conversion Price and the Market Conversion Price are collectively referred
to as the “Conversion Price.”  The Conversion Price may be adjusted pursuant to
the other terms of this Debenture.  Notwithstanding the restrictions set forth
in Sections 2(b)(ii) and 2(b)(iii), the Holder shall have the absolute right to
convert any or all of this Debenture at the Fixed Conversion Price free of such
restriction provided such conversion is in compliance with the shareholder
approval requirements of the Nasdaq Capital Market.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, the maximum number of shares of
the Company’s Common Stock that may be issued upon conversion of the principal
amount of this Debenture is 64,000,000 (the “Conversion Shares”).

 

In the event that all of the Conversions Shares are issued and there remains
outstanding principal amount and accrued interest hereunder all amounts of
outstanding principal and accrued interest shall be immediately due and payable
in cash.

 

 (ii)                               If the Obligor, at any time while this
Debenture is outstanding, shall (a) pay a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock, (b) subdivide
outstanding shares of Common Stock into a larger number of shares, (c) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (d) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Obligor, then the Fixed
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock outstanding after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

(iii)                               If the Obligor, at any time while this
Debenture is outstanding, shall issue rights, options or warrants to all holders
of Common Stock (and not to the Holder) entitling them to subscribe for or
purchase shares of Common Stock at a price per share less than the Fixed
Conversion Price (not including the issuance of Excluded Securities), then the
Fixed Conversion Price shall be multiplied by a fraction, of which the
denominator shall be the number of shares of the Common Stock (excluding
treasury shares, if any) outstanding on the date of issuance of such rights or
warrants (plus the number of additional shares of Common Stock offered for
subscription or purchase), and of which the numerator shall be the number of
shares of the Common Stock (excluding treasury shares, if any) outstanding on
the date of issuance of such rights or warrants, plus the number of shares which
the aggregate offering price of the total number of shares so offered would
purchase at the Fixed Conversion Price. Such adjustment shall be made whenever
such rights or warrants are issued, and shall become effective immediately after
the record date for the determination of stockholders entitled to receive such
rights, options or warrants. However, upon the expiration of any such right,
option or warrant to purchase shares of the Common Stock the issuance of which
resulted in an adjustment in the Fixed Conversion Price pursuant to this
Section, if any such right, option or warrant shall expire and shall not have
been exercised, the Fixed Conversion Price shall immediately upon such
expiration be recomputed and effective immediately upon such expiration be
increased to the price which it would have been (but reflecting any other
adjustments in the Fixed Conversion Price made pursuant to the provisions of
this Section after the issuance of such rights or warrants) had the adjustment
of the Fixed Conversion Price made upon the issuance of such rights, options or
warrants been made on the basis of offering for subscription or purchase only
that number of shares of the Common Stock actually purchased upon the exercise
of such rights, options or warrants actually exercised.

 

9

--------------------------------------------------------------------------------


 

(iv)                              If the Obligor or any subsidiary thereof, as
applicable, at any time while this Debenture is outstanding, shall issue shares
of Common Stock or rights, warrants, options or other securities or debt that
are convertible into or exchangeable for shares of Common Stock (“Common Stock
Equivalents”) entitling any Person to acquire shares of Common Stock, at a price
per share less than the Fixed Conversion Price (if the holder of the Common
Stock or Common Stock Equivalent so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which is issued in connection with such issuance, be entitled to
receive shares of Common Stock at a price per share which is less than the Fixed
Conversion Price (in all cases, other than Excluded Securities), such issuance
shall be deemed to have occurred for less than the Fixed Conversion Price),
then, at the sole option of the Holder, the Fixed Conversion Price shall be
adjusted to mirror the conversion, exchange or purchase price for such Common
Stock or Common Stock Equivalents (including any reset provisions thereof) at
issue. Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued. The Obligor shall notify the Holder in writing, no later
than one (1) business day following the issuance of any Common Stock or Common
Stock Equivalent subject to this Section, indicating therein the applicable
issuance price, or of applicable reset price, exchange price, conversion price
and other pricing terms. No adjustment under this Section shall be made as a
result of issuances and exercises of options to purchase shares of Common Stock
issued for compensatory purposes pursuant to any of the Obligor’s stock option
or stock purchase plans.

 

(v)                                 If the Obligor, at any time while this
Debenture is outstanding, shall distribute to all holders of Common Stock (and
not to the Holder) evidences of its indebtedness or assets or rights or warrants
to subscribe for or purchase any security, then in each such case the Fixed
Conversion Price at which this Debenture shall thereafter be convertible shall
be determined by multiplying the Fixed Conversion Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution by a fraction of which the denominator shall be the
Closing Bid Price determined as of the record date mentioned above, and of which
the numerator shall be such Closing Bid Price on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

 

(vi)                              In case of any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
converted into other securities, cash or property, the Holder shall have the
right thereafter to, at its option,  (A) convert the then outstanding principal
amount, together with all accrued but unpaid interest and any other amounts then
owing hereunder in respect of this Debenture into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
the Common Stock following such reclassification or share exchange, and the
Holder of this Debenture shall be entitled upon such event to receive such
amount of securities, cash or property as the shares of the Common Stock of the
Obligor into which the then outstanding principal amount, together

 

10

--------------------------------------------------------------------------------


 

with all accrued but unpaid interest and any other amounts then owing hereunder
in respect of this Debenture could have been converted immediately prior to such
reclassification or share exchange would have been entitled, or (B) require the
Obligor to prepay the outstanding principal amount of this Debenture, plus all
interest and other amounts due and payable thereon. The entire prepayment price
shall be paid in cash.  This provision shall similarly apply to successive
reclassifications or share exchanges.

 

(vii)                           The Obligor shall at all times after
December 31, 2006 reserve and keep available out of its authorized Common Stock
the full number of shares of Common Stock issuable upon conversion of all
outstanding amounts under this Debenture; and within three (3) Trading Days
following the receipt by the Obligor of a Holder’s notice that such minimum
number of Underlying Shares is not so reserved, the Obligor shall promptly
reserve a sufficient number of shares of Common Stock to comply with such
requirement.

 

(viii)                        All calculations under this Section 3 shall be
rounded up to the nearest $0.001 or whole share.

 

(ix)                                Whenever the Conversion Price is adjusted
pursuant to Section 3 hereof, the Obligor shall promptly mail or send by
electronic means (including without limitation e-mail) to the Holder a notice
setting forth the Conversion Price after such adjustment and setting forth a
brief statement of the facts requiring such adjustment.

 

(x)                                   If (A) the Obligor shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Obligor shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Obligor shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Obligor shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Obligor is a party, any sale or
transfer of all or substantially all of the assets of the Obligor, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; or (E) the Obligor shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Obligor; then, in each case, the Obligor shall cause to be filed at each office
or agency maintained for the purpose of conversion of this Debenture, and shall
cause to be mailed to the Holder at its last address as it shall appear upon the
stock books of the Obligor, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to convert this Debenture during the
20-day

 

11

--------------------------------------------------------------------------------


 

calendar period commencing the date of such notice to the effective date of the
event triggering such notice.

 

(xi)                                In case of any merger or consolidation of
the Obligor or any subsidiary of the Obligor with or into another Person, a
Holder shall have the right to (A) exercise any rights under Section 2(b),
(B) convert the aggregate amount of this Debenture then outstanding into the
shares of stock and other securities, cash and property receivable upon or
deemed to be held by holders of Common Stock following such merger,
consolidation or sale, and such Holder shall be entitled upon such event or
series of related events to receive such amount of securities, cash and property
as the shares of Common Stock into which such aggregate principal amount of this
Debenture could have been converted immediately prior to such merger,
consolidation or sales would have been entitled, or (C) in the case of a merger
or consolidation, require the surviving entity to issue to the Holder a
convertible Debenture with a principal amount equal to the aggregate principal
amount of this Debenture then held by such Holder, plus all accrued and unpaid
interest and other amounts owing thereon, which such newly issued convertible
Debenture shall have terms identical (including with respect to conversion) to
the terms of this Debenture, and shall be entitled to all of the rights and
privileges of the Holder of this Debenture set forth herein and the agreements
pursuant to which this Debentures were issued. In the case of clause (C), the
conversion price applicable for the newly issued shares of convertible preferred
stock or convertible Debentures shall be based upon the amount of securities,
cash and property that each share of Common Stock would receive in such
transaction and the Conversion Price in effect immediately prior to the
effectiveness or closing date for such transaction. The terms of any such
merger, sale or consolidation shall include such terms so as to continue to give
the Holder the right to receive the securities, cash and property set forth in
this Section upon any conversion or redemption following such event. This
provision shall similarly apply to successive such events.

 

(d)                                 Other Provisions.

 

(i)                                     The Obligor covenants that it will at
all times after December 31, 2006 reserve and keep available out of its
authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of this Debenture and payment of interest on this
Debenture, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Obligor as to reservation of such shares set
forth in this Debenture) be issuable (taking into account the adjustments and
restrictions of Sections 2(b) and 3(c)) upon the conversion of the outstanding
principal amount of this Debenture and payment of interest hereunder. The
Obligor covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid,
nonassessable and, if the Underlying Shares Registration Statement has been
declared effective under the Securities Act, registered for public sale in
accordance with such Underlying Shares Registration Statement.

 

(ii)                                  Upon a conversion hereunder the Obligor
shall not be required to issue stock certificates representing fractions of
shares of the Common Stock, but may if otherwise permitted, make a cash payment
in respect of any final fraction of a share based on the Closing Bid Price at
such time. If the Obligor elects not, or is unable, to make such a cash payment,
the

 

12

--------------------------------------------------------------------------------


 

Holder shall be entitled to receive, in lieu of the final fraction of a share,
one whole share of Common Stock.

 

(iii)                               The issuance of certificates for shares of
the Common Stock on conversion of this Debenture shall be made without charge to
the Holder thereof for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificate, provided that
the Obligor shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holder of such Debenture so
converted and the Obligor shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Obligor the amount of such tax or shall have
established to the satisfaction of the Obligor that such tax has been paid.

 

(iv)                              Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 2
herein for the Obligor ‘s failure to deliver certificates representing shares of
Common Stock upon conversion within the period specified herein and such Holder
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief, in each case without the need to post a bond or provide other
security. The exercise of any such rights shall not prohibit the Holder from
seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

(v)                                 In addition to any other rights available to
the Holder, if the Obligor fails to deliver to the Holder such certificate or
certificates pursuant to Section 3(a)(i) by the fifth (5th) Trading Day after
the Conversion Date, and if after such fifth (5th) Trading Day the Holder
purchases (in an open market transaction or otherwise) Common Stock to deliver
in satisfaction of a sale by such Holder of the Underlying Shares which the
Holder anticipated receiving upon such conversion (a “Buy-In”), then the Obligor
shall (A) pay in cash to the Holder (in addition to any remedies available to or
elected by the Holder) the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the Common Stock so purchased
exceeds (y) the product of (1) the aggregate number of shares of Common Stock
that such Holder anticipated receiving from the conversion at issue multiplied
by (2) the market price of the Common Stock at the time of the sale giving rise
to such purchase obligation and (B) at the option of the Holder, either reissue
a Debenture in the principal amount equal to the principal amount of the
attempted conversion or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Obligor timely complied with its
delivery requirements under Section 3(a)(i). For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of Debentures with respect to
which the market price of the Underlying Shares on the date of conversion was a
total of $10,000 under clause (A) of the immediately preceding sentence, the
Obligor shall be required to pay the Holder $1,000.  The Holder shall provide
the Obligor written notice indicating the amounts payable to the Holder in
respect of the Buy-In.

 

Section 4.                                          Notices.    Any notices,
consents, waivers or other communications required or permitted to be given
under the terms hereof must be in writing and will be deemed to have been
delivered:  (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and

 

13

--------------------------------------------------------------------------------


 

kept on file by the sending party); or (iii) one (1) Trading Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

If to the Obligor, to:

Isonics Corporation

 

5906 McIntyre Street

 

Golden, CO 80403

 

Attention:

James E. Alexander, President

 

Telephone:

(303) 279-7900

 

Facsimile:

(303) 279-7300

 

 

With a copy (which does not
constitute notice) to:

Burns, Figa & Will, P.C.

 

6400 South Fiddler’s Green Circle – Suite 1000

 

Greenwood Village, CO 80111

 

Attention:

Herrick K. Lidstone, Jr., Esq.

 

Telephone:

(303) 796-2626

 

Facsimile:

(303) 796-2777

 

 

 

If to the Holder:

Cornell Capital Partners, LP

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ 07303

 

Attention:

Mark Angelo

 

Telephone:

(201) 985-8300

 

 

With a copy to:

David Gonzalez, Esq.

 

101 Hudson Street – Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

Section 5.                                          Definitions.  For the
purposes hereof, the following terms shall have the following meanings:

 

14

--------------------------------------------------------------------------------


 

“APPROVED STOCK PLAN” MEANS ANY EMPLOYEE BENEFIT PLAN WHICH HAS BEEN APPROVED OR
IS IN THE FUTURE APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, PURSUANT TO
WHICH THE COMPANY’S SECURITIES MAY BE ISSUED TO ANY EMPLOYEE, CONSULTANT,
OFFICER OR DIRECTOR FOR SERVICES PROVIDED TO THE COMPANY.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Change of Control Transaction” means the occurrence of (a) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Obligor,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Obligor (except that the acquisition of voting securities by
the Holder shall not constitute a Change of Control Transaction for purposes
hereof), (b) a replacement at one time or over time of more than one-half of the
members of the board of directors of the Obligor which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), (c) the merger, consolidation or sale of fifty percent (50%) or more of
the consolidated assets of the Obligor or any subsidiary of the Obligor in one
or a series of related transactions with or into another entity, or (d) the
execution by the Obligor of an agreement to which the Obligor is a party or by
which it is bound, providing for any of the events set forth above in (a),
(b) or (c).

 

“Closing Bid Price” means the price per share in the last reported trade of the
Common Stock on the Nasdaq Capital Market or on the exchange which the Common
Stock is then listed as quoted by Bloomberg, LP.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock, no par value, of the Obligor and stock of
any other class into which such shares may hereafter be changed or reclassified.

 

“Conversion Date” shall mean the date upon which the Holder gives the Obligor
notice of their intention to effectuate a conversion of this Debenture into
shares of the Obligor’s Common Stock as outlined herein.

 

 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“EXCLUDED SECURITIES” MEANS:

 

(A) ANY ISSUANCE BY THE COMPANY OF SECURITIES IN CONNECTION WITH A STRATEGIC
PARTNERSHIP OR A JOINT VENTURE (THE PRIMARY PURPOSE OF WHICH IS NOT TO RAISE
EQUITY CAPITAL),

 

(B) ANY ISSUANCE BY THE COMPANY OF SECURITIES AS CONSIDERATION FOR A MERGER OR
CONSOLIDATION OR THE ACQUISITION OF A BUSINESS, PRODUCT, LICENSE, OR OTHER
ASSETS OF ANOTHER PERSON OR ENTITY,

 

15

--------------------------------------------------------------------------------


 

(C) OPTIONS TO PURCHASE SHARES OF COMMON STOCK, PROVIDED (I) SUCH OPTIONS ARE
ISSUED AFTER THE DATE OF THIS DEBENTURE TO EMPLOYEES OF THE COMPANY WITHIN
THIRTY (30) DAYS OF SUCH EMPLOYEE’S STARTING HIS EMPLOYMENT WITH THE COMPANY,
AND (II) THE EXERCISE PRICE OF SUCH OPTIONS IS NOT LESS THAN THE CLOSING PRICE
OF THE COMMON STOCK ON THE DATE OF ISSUANCE OF SUCH OPTION,

 

(D) SECURITIES ISSUED PURSUANT TO AN APPROVED STOCK PLAN,

 

(E) UP TO 1,000,000 WITHOUT REGISTRATION RIGHTS AND NOT PURSUANT TO FORM S-8 (IN
THE EVENT THAT SUCH ISSUANCE HAS REGISTRATION RIGHTS THE OBLIGOR SHALL OBTAIN
THE PRIOR WRITTEN APPROVAL OF THE HOLDER) SHARES THAT MAY BE ISSUED FROM TIME TO
TIME AT A PRICE NO LESS THAN THE VWAP ENDING WITHIN THREE (3) BUSINESS DAYS
PRIOR TO THE COMPLETION OF THE TRANSACTION (THE PRIMARY PURPOSE OF WHICH IS NOT
TO RAISE EQUITY CAPITAL), AND

 

(F) ANY ISSUANCE OF SECURITIES TO HOLDERS OF THE OTHER SECURITIES PROVIDED SUCH
TRANSACTIONS ARE IN ACCORDANCE WITH THE TERMS OF SUCH INSTRUMENT (INCLUDING ANY
ANTI-DILUTION PROTECTION CONTAINED IN SUCH INSTRUMENT) OR ARE ON TERMS
DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY TO BE NO LESS FAVORABLE TO
THE COMPANY THAN THE EXISTING TERMS.

 

“Original Issue Date” shall mean the date of the first issuance of this
Debenture regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.

 

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Trading Day” means a day on which the shares of Common Stock are quoted on the
OTC or quoted or traded on such Subsequent Market on which the shares of Common
Stock are then quoted or listed; provided, that in the event that the shares of
Common Stock are not listed or quoted, then Trading Day shall mean a Business
Day.

 

“Transaction Documents” means the Securities Purchase Agreement or any other
agreement delivered in connection with the Securities Purchase Agreement,
including, without limitation, the Security Agreement, the Irrevocable Transfer
Agent Instructions, and the Registration Rights Agreement.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Debenture or as payment of interest in accordance with the terms hereof.

 

“Underlying Shares Registration Statement” means a registration statement
meeting the requirements set forth in the Investor’s Registration Rights
Agreement, dated the date hereof by and between the Obligor and the Holder,
covering among other things the resale of the Underlying Shares and naming the
Holder as a “selling stockholder” thereunder.

 

16

--------------------------------------------------------------------------------


 

“VWAP” means the price per share in the volume weighted average price of the
Common Stock on the Nasdaq Capital Market or other Subsequent Market which the
Common Stock is then listed as quoted by Bloomberg, LP.

 

Section 6.                                          Except as expressly provided
herein, no provision of this Debenture shall alter or impair the obligations of
the Obligor, which are absolute and unconditional, to pay the principal of,
interest and other charges (if any) on, this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed.  This Debenture is a
direct obligation of the Obligor. This Debenture ranks pari passu with all other
6% Debentures now or hereafter issued to the Holder under the terms set forth
herein. As long as this Debenture is outstanding, the Obligor shall not and
shall cause their subsidiaries not to, without the consent of the Holder of at
least a majority of the principal amount of the 6% Convertible Debentures then
outstanding (whether or not the Holder consents), (i) amend its certificate of
incorporation, bylaws or other charter documents so as to adversely affect any
rights of the Holder; (ii) repay, repurchase or offer to repay, repurchase or
otherwise acquire shares of its Common Stock or other equity securities other
than as to the Underlying Shares to the extent permitted or required under the
Transaction Documents; or (iii) enter into any agreement with respect to any of
the foregoing.

 

Section 7.                                          This Debenture shall not
entitle the Holder to any of the rights of a stockholder of the Obligor,
including without limitation, the right to vote, to receive dividends and other
distributions, or to receive any notice of, or to attend, meetings of
stockholders or any other proceedings of the Obligor, unless and to the extent
converted into shares of Common Stock in accordance with the terms hereof.

 

Section 8.                                          If this Debenture is
mutilated, lost, stolen or destroyed, the Obligor shall execute and deliver, in
exchange and substitution for and upon cancellation of the mutilated Debenture,
or in lieu of or in substitution for a lost, stolen or destroyed Debenture, a
new Debenture for the principal amount of this Debenture so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Obligor.

 

Section 9.                                          Except as described in the
Disclosure Schedule, no indebtedness of the Obligor is senior to this Debenture
in right of payment, whether with respect to interest, damages or upon
liquidation or dissolution or otherwise.  Without the Holder’s consent, the
Obligor will not and will not permit any of their subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
there from that is senior in any respect to the obligations of the Obligor under
this Debenture except for capital lease financing, in cases where the security
interest is in the nature of a purchase money security interest, or for funds
used for acquisitions by the Obligor or any subsidiary of a business that has
positive earnings before interest, taxes, depreciation, and amortization
expenses or to refinance of the purchase money security interest initially
taken.

 

Section 10.                                   This Debenture shall be governed
by and construed in accordance with the laws of the State of New Jersey, without
giving effect to conflicts of laws thereof.  Each of the parties consents to the
jurisdiction of the U.S. District Court for the District of New Jersey sitting
in Newark, New Jersey in connection with any dispute arising under this
Debenture and

 

17

--------------------------------------------------------------------------------


 

hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens to the bringing of any such
proceeding in such jurisdictions.

 

Section 11.                                   If the Obligor fails to strictly
comply with the terms of this Debenture, then the Obligor shall reimburse the
Holder promptly for all fees, costs and expenses, including, without limitation,
attorneys’ fees and expenses incurred by the Holder in any action in connection
with this Debenture, including, without limitation, those incurred: (i) during
any workout, attempted workout, and/or in connection with the rendering of legal
advice as to the Holder’s rights, remedies and obligations, (ii) collecting any
sums which become due to the Holder, (iii) defending or prosecuting any
proceeding or any counterclaim to any proceeding or appeal; or (iv) the
protection, preservation or enforcement of any rights or remedies of the Holder.

 

Section 12.                                   Any waiver by the Holder of a
breach of any provision of this Debenture shall not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Debenture. The failure of the Holder to insist upon
strict adherence to any term of this Debenture on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Debenture.
Any waiver must be in writing.

 

Section 13.                                   If any provision of this Debenture
is invalid, illegal or unenforceable, the balance of this Debenture shall remain
in effect, and if any provision is inapplicable to any person or circumstance,
it shall nevertheless remain applicable to all other persons and circumstances.
If it shall be found that any interest or other amount deemed interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum
permitted rate of interest. The Obligor covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Obligor from
paying all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Obligor (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.

 

Section 14.                                   Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day.

 

Section 15.                                   THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY.  THIS PROVISION

 

18

--------------------------------------------------------------------------------


 

IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

 

[REMAINDER OF PAGE INTENTIONLLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Obligor has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.

 

 

ISONICS CORPORATION

 

 

 

By:

 

 

 

Name:

 James E. Alexander

 

Title:

President and Chief Executive Officer

 

20

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Debenture)

 

 

TO:

 

The undersigned hereby irrevocably elects to convert
$                                                            of the principal
amount of the above Debenture into Shares of Common Stock of Isonics
Corporation, according to the conditions stated therein, as of the Conversion
Date written below.

 

Conversion Date:

 

 

 

Applicable Conversion Price:

 

 

 

Signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

Amount to be converted:

 

$

 

Amount of Debenture unconverted:

 

$

 

Conversion Price per share:

 

$

 

Number of shares of Common Stock to be issued:

 

 

 

Please issue the shares of Common Stock in the following name and to the
following address:

 

 

 

Issue to:

 

 

 

Authorized Signature:

 

 

 

Name:

 

 

 

Title:

 

 

 

Phone Number:

 

 

 

Broker DTC Participant Code:

 

 

 

Account Number:

 

 

 

 

If this name is different from the name of the Holder, the Holder will have to
show compliance for such transfer with federal and applicable state securities
laws or in accordance with the plan of distribution in the Underlying Shares
Registration Statement.

 

--------------------------------------------------------------------------------


 

By submitting this Notice of Conversion, the undersigned holder represents and
warrants to the Obligor that it is an accredited investor as that term is
defined in SEC Rule 501(a), it is a sophisticated investor as required by SEC
Rule 506, that it has completed such investigation into the Obligor and the
securities being acquired pursuant to this Notice of Conversion as the
undersigned (in consultation with its advisors) has determined appropriate, and
that it is submitting this Notice of Conversion of its own volition and free
will.

 

 

By:

 

 

Date:

 

 

Name:

 

Address:

 

 

 

Social Security Number

 

--------------------------------------------------------------------------------